United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50643
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PATRICIA VASQUEZ-RODRIGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 2:03-CR-674-1-WWS
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Patricia Vasquez-Rodriguez (Vasquez-Rodriguez), federal

prisoner # 38479-180, appeals her guilty-plea conviction and

sentence for conspiracy to possess with intent to distribute

cocaine, conspiracy to import cocaine, possession with intent to

distribute cocaine, and importation of cocaine.   On each count,

Vasquez-Rodriguez was sentenced to 78 months of imprisonment and

five years of supervised release.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50643
                                -2-

     Vasquez-Rodriguez’s arguments that the district court failed

to comply with FED. R. CRIM. P. 11 are reviewed for plain error.

United States v. Olano, 507 U.S. 725, 732-37 (1993).     Vasquez-

Rodriguez contends that the district court erred in failing to

fully advise her of the court’s obligation to apply the

sentencing guidelines and its “discretion to depart from those

guidelines under some circumstances.”     While the district court

may not have expressly stated that it may depart from the

sentencing guidelines, see FED. R. CRIM. P. 11(b)(1)(M), Vasquez-

Rodriguez has failed to show that the district court’s failure to

explicitly state this information affected her substantial

rights.   See Olano, 507 U.S. at 732-37; see also United States v.

Cuevas-Andrade, 232 F.3d 440, 444-45 (5th Cir. 2000).

     Vasquez-Rodriguez asserts that the district court erred in

failing to inform her of the effect of supervised release.    In

compliance with FED. R. CRIM. P. 11(b)(1)(H), Vasquez-Rodriguez

was informed that, if she was convicted of each of the charges

against her, she would face “a minimum mandatory of ten years to

life without parole, a fine up to $4 million, five years term of

supervised release and $100 special assessment.”

     Vasquez-Rodriguez also asserts that the district court erred

in failing to inform her of or determine that she understood “any

maximum possible penalty, including imprisonment, fine, and term

of supervised release” and “any mandatory minimum penalty.”    The

rearraignment transcript reflects that the district court
                           No. 04-50643
                                -3-

complied with FED. R. CRIM. P. 11(b)(1)(H) and informed Vasquez-

Rodriguez of and made sure she understood the charges and

penalties pending against her.

     Vasquez-Rodriguez further contends that the district court

erred in failing to inform her that false statements provided at

a plea hearing would subject her to prosecution of perjury.

While the district court erred in not informing Vasquez-Rodriguez

of the possibility of being charged with perjury if she was

untruthful during the rearraignment hearing, see FED. R. CRIM. P.

11(b)(1)(A), Vasquez-Rodriguez has not shown that the court’s

failure to convey this information affected her substantial

rights.   See Olano, 507 U.S. at 732-37.

     As a result of the foregoing, the judgment of the district

court is AFFIRMED.